DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 20140169593 A1) hereinafter Kwon in view of Sibbald (US 20210383785 A1) hereinafter Sibbald.
Regarding claim 1, Kwon teaches A speaker unit (“FIG. 2 is an exploded perspective view showing a sound transducer according to a first embodiment of the present invention” in ¶[0030])  Kwon further teaches comprising: a frame (“a frame 100” in ¶[0041]); a magnet (“ring magnet 220” in ¶[0041]); a plate fixed to the frame and coming into contact with the magnet (“an inner ring top plate 230 covering the inner ring magnet” in ¶[0041]); a diaphragm (“a diaphragm 500” in ¶[0041]); a coil disposed to be radially overlapped with the magnet and the plate (“a voice coil 300 partially inserted between the inner ring magnet 230 and the outer ring magnet 240 and vibrating up and down” in ¶[0041]); and a flexible printed circuit board (FPCB) (“The damper 400 is formed of an FPCB which is capable of transmitting an external electrical signal to the voice coil 300” in ¶[0042]), wherein the FPCB comprises a first area fixed to the diaphragm (“the diaphragm 500 is then attached to the damper 400 with tape or other adhesives” in ¶[0043]), a second area connected to the frame (“an outer portion 420a being in contact with a frame and a protector” in ¶[0053]), and a plurality of third areas configured to connect the first area to the second area (“A total of four support portions 430a are provided on each side, each of which includes two ends connected to one side of the outer portion 420a and one side of the inner portion 410a, respectively.” in ¶[0053]), wherein the third area comprises a contact point connected to the coil (“Also, connecting portions 422a for connecting to terminals such as pad type terminals 900 are provided on one side of the outer portion 420a” in ¶[0053]) , and wherein the third areas each comprise at least one bent area (“Each support portion 430a includes an outer curved portion 432a meeting the outer portion 420a and formed in a curve” in ¶[0053]), and a space is disposed between the third areas adjacent to each other (as sown in Fig. 4, 430a is spaced apart from other 430a parts),
Kwon does not specifically disclose the device further comprising the microspeaker being for an earphone however, 
Since it is known in the art as evidenced by Sibbald for a device to further comprise the microspeaker is for an earphone in (“The earphone capsule 10 comprises a casing 11 which acts as a chassis for the various components, into which a high-compliance microspeaker 12” in ¶[0054]),
An ordinary skilled in the art would be motivated to modify the invention of Kwon with the teachings of Sibbald for the benefit of saving space in earphone systems.
Regarding claim 5, Kwon as modified by Sibbald teaches the device of claim 1, Kwon further teaches the device further comprising wherein a connection position between the third area and the first area differs from a connection position between the third area and the second area in a circumferential direction (in Fig. 4 connection of third area 432a and the first area 410a differs from the connection of third area 432a and second area 430a).
Regarding claim 6, Kwon as modified by Sibbald teaches the device of claim 1, Kwon further teaches the device further comprising wherein the first area (410a in Fig. 4) and the second area (430a in Fig. 4) are disposed to be overlapped with the diaphragm in a front-rear direction (“Since the side diaphragm 520 and the voice coil 300 should be attached to the bottom of the inner portion 410a, the width of the inner portion 410a should be greater than the sum of the width of the seating portion of the side diaphragm 520” in ¶[0053]).
Allowable Subject Matter
Claims 2-4, 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654